DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  May 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “at “ appears  consecutively twice on line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-4, the phrase “cap type” is similar to the phrase "or the like", which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2  recites the limitation "the tactile sensors device" in line 1.   It is unclear if this structural element refers to “tactile sensor device” or is a new structural element, since this device appears to be drawn to a plurality “tactile sensors”, while the “tactile sensor device” is singular.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of compact prosecution, the examiner has assumed that structural element this refers to “tactile sensor device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrazzini (US 2010/0066109) in view of EP 3693139A1.
As to claim 1, Pedrazzini discloses a gripping device, as illustrated in Figures 1-8, for handling sample containers (11) (see paragraph [0002]), wherein the sample containers can be closed by caps of a given cap or are not closed by caps (see annotated Figure 8 below) (intended use recitation -  the examiner has interpreted that the device is capable of handling one container  at a time and not multiple containers at the same instance as recited), the gripping device comprising a number of fingers (8,9) configured to collectively cause gripping of a sample container;  and a detecting  sensor device (20,21) for the gripper fingers (see Abstract).  However, Gross et al does not show the gripping device to have a tactile sensor device to provide data to a control device of the sample container in order to determine the present of a  cap on the container as part of the force feedback of the container.
[AltContent: arrow]
    PNG
    media_image1.png
    811
    482
    media_image1.png
    Greyscale
            Base Portion
EP 3693139A1 teaches a tactile sensor (10) for sensing, grasping, and manipulating an object  based on the contact between the object and the sensor, wherein the tactile sensor uses a camera (control unit) to capture the shape and slippage of the contact between the object and the sensor (see paragraphs [0001, 0005]).  Tactile perception by sensors is essential to obtain information about the shape and the texture of a contact surface (see paragraph [0002]).
To provide the device of Pedrazzini with a tactile sensor configured on each of the inner side (gripping area) of the fingers would have been obvious to one of ordinary skill in the art, in view of the teachings of EP 3693139A1, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that tactile sensor used in EP 3693139A1 would allow the device of Pedrazzini to capture the  shape of the  container  and the slippage of the contact between the container and the sensor.
   With claim 2, as modified by EP 3693139A1, the tactile sensor device has a number of tactile sensors (12,13,15, 16,17, 18,19) longitudinally along at least one of the fingers to capture the shape of the container.
With claim 3, as modified by EP 3693139A1, the control device can determine the container is closed by a cap and configured to determine the cap via the computer-based tactile sensor (see paragraph [0005]). 
With claim 4, as modified by EP 3693139A1, the control device can determine the cap based on the computer-based tactile sensor analysis of the shape of the container.
With claim 5, as modified by EP 3693139A1, the cap comprises a base portion to be inserted into the sample container (see annotated Figure 8 above).
With claim 6, as modified by EP 3693139A1, the control device can determine that the container closed by a cap, the control device is further configured to determine an extent to which the base portion is inserted into the container based on the computer-based tactile sensor analysis of the shape of the container.
With claim 9, as modified by EP 3693139A1, the number of tactile sensors is arranged longitudinally along each one of the number of fingers.
With claim 10, the number of fingers is two.
With claim 11, as modified by EP 3693139A1, the gripping device further having a color sensor (image sensor can be a color sensor – see col. 9, lines 6) configured to sense a color of a cap if any, being gripped.
With claim 12, the gripping device is related for an analytical instrument (automated clinical chemistry laboratory (see paragraph [0003]).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al, DaSilva, Itoh, Streibl, and Schinzel are cited as being relevant art, because each prior art discloses a gripping device comprising a number of fingers and a sensor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651